8 N.Y.3d 1019 (2007)
RB HEMPSTEAD, LLC, Appellant,
v.
INCORPORATED VILLAGE OF HEMPSTEAD et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 16, 2007.
Decided June 12, 2007.
Motion, insofar as it seeks leave to appeal as against the *1020 Incorporated Village of Hempstead Community Development Agency, dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal as against the Incorporated Village of Hempstead, denied.